Citation Nr: 0902125	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  06-19 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for the residuals of a 
right ankle sprain.

2.  Entitlement to service connection for the residuals of a 
right ankle sprain. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk




INTRODUCTION

The veteran served on active duty from March 1951 to March 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
reopening the veteran's claim of entitlement to service 
connection for the residuals of right ankle sprain.

The claim for service connection for the residuals of a right 
ankle sprain is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for the right ankle 
sprain was last denied in a July 1977 RO rating decision.  
The veteran did not appeal that decision.

2.  Evidence received since July 1977 includes some evidence 
which is not cumulative or redundant, and which raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 1977 RO decision that denied service connection 
for a right ankle sprain is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.201, 20.302 
(2008).

2.  New and material evidence has been received to reopen a 
claim for service connection for the residuals of a right 
ankle sprain.  8 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In a July 1977 rating decision, the RO denied the veteran's 
claim for service connection for right ankle sprain.  In July 
2004, the RO continue the July 1977 decision, finding that 
there was no new and material evidence.  In a May 2006 
statement of the case, the RO again denied reopening the 
claim, because no new and material evidence was submitted 
since the last final decision.  

The veteran did not appeal the July 1977 decision denying his 
claim for service connection for a right ankle sprain.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2008).  Thus, the July 1977 decision became final 
because the appellant did not file a timely appeal.

The claim for service connection for the residuals of a right 
ankle sprain may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  In determining whether evidence is 
new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final denial 
consisted of service medical records, post-service medical 
records, and the veteran's statements.  VA found that the 
evidence did not show residuals of disease or injury of the 
right ankle or a relationship between any current disability 
and the veteran's service, and the claim was denied.

The veteran applied to reopen the claim for service 
connection for residuals of the right ankle sprain in 
November 2003.  The Board finds that the evidence received 
since the last final decision was not previously submitted to 
agency decision makers and relates to an unestablished fact 
necessary to substantiate the claim. 

Newly received evidence includes VA treatment records from 
August 2001 to September 2005 providing a diagnosis of 
arthritis of right ankle and right ankle lateral instability.  
That evidence was not previously considered by agency 
decision makers, is not cumulative or redundant, relates to 
an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  New evidence is sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
disorder, even where it may not convince the Board to grant 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Thus, the claim for service connection is reopened.  This 
does not mean that service connection is granted. Rather, the 
merits of the claim for service connection will have to be 
reviewed on a de novo basis, as addressed below.

With respect to the claim to reopen, the Board finds that VA 
has substantially satisfied the duties to notify and assist 
as required under 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159 (2008).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with this issue 
given the favorable nature of the Board's decision with 
regard to reopening the claim.  


ORDER

New and material evidence has been received to reopen the 
claim for service connection for the residuals of a right 
ankle sprain.  To that extent only, the claim is allowed.
REMAND

The Board finds that additional development is needed prior 
to further disposition of the claim.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion where it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A.  § 5103A(d); 38 C.F.R. § 
3.159 (c)(4) (2008); Robinette v.  Brown, 8 Vet. App. 69 
(1995).   

The veteran states that, while serving in Korea in 1952, he 
broke his right ankle during hostile action.  He claims that 
his ankle has gotten progressively worse.

Service medical records show that the veteran sprained his 
right knee when he stepped into a trench and twisted his 
ankle in May 1952.  It was noted that he fell on a rock and 
had a swollen, painful right ankle.  X-rays at the time of 
the incident revealed no fracture.  In a June 1977 VA medical 
report, the veteran was noted to have a weak right ankle, 
attributed to his injury in May 1952.  X-rays showed 
subluxation on inversion, suggesting a previous injury.  

The veteran received VA treatment for his right ankle from 
June 2004 to September 2005.  The veteran complained of 
multiple episodes of ankle instability with his ankle rolling 
outward even when walking across flat surfaces.  The 
physician noted that the veteran had developed significant 
posttraumatic arthritis on his right ankle.  The veteran was 
noted to have mildly limited range of motion about the ankle 
joint, and his foot appeared to be loose and placed into 
inversion. Radiographs of his ankle demonstrated findings 
consistent with degenerative joint disease/posttraumatic 
arthritis.  The assessment was right ankle lateral 
instability and arthritis.  

The veteran has not had an examination of his right ankle, 
nor has any physician opined as to the etiology of the 
veteran's current right ankle instability and arthritis.  
Accordingly, it remains unclear to the Board whether the 
veteran's current right ankle condition are etiologically 
related to his service, or whether an alternative etiology is 
more likely.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination.  The claims file 
should be reviewed by the examiner and the 
review should be noted in the examination 
report.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current right ankle 
disorder is etiologically related to any 
injury or disease incurred during the 
veteran's period of active service.  If 
necessary, the examiner should reconcile 
the opinion with the other medical 
opinions of record.  The rationale for all 
opinions expressed should be provided.

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the veteran, 
issue a supplemental statement of the 
case.  Allow the appropriate period for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


